PER CURIAM.
Appellant appeals a final judgment dismissing his amended complaint for failure to state a cause of action and a nonfinal *185order granting appellee’s motion to dismiss the amended complaint.
The sole question on this appeal is whether the amended complaint states a cause of action.
While appellant’s amended complaint for personal injury protection benefits pursuant to the Florida Automobile Reparations Reform Act may not be artfully drafted, we nevertheless conclude that the allegations contained in Count I are sufficient to inform appellee of the nature of the cause against it. See Fla.R.Civ.P. 1.110(b); Dawson v. Blue Cross Association, 293 So.2d 90 (Fla. 1st DCA 1974); and Talcott v. Central Bank & Trust Co., 220 So.2d 411 (Fla. 3d DCA 1969).
For the reasons stated, we reverse and remand with directions to reinstate Count I of the amended complaint.
OTT, C.J., and BOARDMAN and DAN-AHY, JJ., concur.